DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/12/2021.
Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 11-14,
Applicant argues that Scheller et al. (Scheller) (US 2010/0231202) does not disclose “the selector is configured to selectively output one of the common switching threshold or the corresponding individual switching threshold as the selector output signal based exclusively upon the determined frequency of the target wheel and without using an amplitude of the output signal.”  The Examiner respectfully disagrees.
First, applicant argues where the signals used by the speed determination circuit come from, such as from the threshold generator (74) in Figure 2.  However, the Examiner respectfully notes that how the signals that are eventually output by the speed determination circuit are obtained does not preclude Scheller from disclosing the claim limitation.  The above claim limitation is stating essentially that the actual selection at the time the selection is made is based on the determined frequency and not on an amplitude of the output signal.  This limitation does not address how the determined frequency was obtained, and only excludes the amplitude of the output signal at the time of when the selector selects one of the thresholds. As noted by applicant, one of the instances that the selector selects one of the thresholds is when the low 
Second, while Scheller does disclose that certain selection decisions are based on the use of amplitude, this does not preclude Scheller from disclosing the claim because Scheller discloses at least one instance when only the determined frequency (low speed) is used as explained above.  As such, Scheller can reasonably be said to disclose the claim features.
Lastly, the Examiner respectfully notes that applicant’s amendment introduces new matter.  Applicant does disclose a frequency estimator (340) as seen in Figure 3, and the output of this frequency estimator is used by the selector (345) to select a threshold.  Applicant’s paragraph [0048] of the published application explains “The frequency estimation signal can then be provided to the selector 345. In an exemplary embodiment, the frequency estimator 340 includes processor circuitry that is configured to determine or calculate the frequency of the target wheel 104 based on the magnetic field signal.”  No further explanation is given as to how the frequency estimation signal is obtained.  Because applicant’s disclosure is silent as to how the frequency estimation signal is obtained, applicant’s negative limitation excluding the use of the amplitude of the magnetic signal introduces new matter because it cannot be reasonably ascertained as to how applicant is obtaining a frequency signal so as to allow applicant to exclude the use of the amplitude of the magnetic sensor output signal.  Applicant could, for example, be determining the frequency signal based on an amplitude of the magnetic sensor signal and could be using a similar process as Scheller to obtain the frequency signal that is then 
In order to reasonably exclude the use of the amplitude of the magnetic sensor signal as claimed, applicant must reasonably show how applicant implements the actual determination of the frequency and the actual process by which the selector performs the comparison noted above so as to be able to identify what applicant is and is not doing to implement these features. Because the disclosure is silent on the specifics of how applicant implements these features, the new limitation excluding the use of the amplitude of the magnetic sensor signal introduces new matter.  
As such, the Examiner respectfully disagrees with applicant.
Information Disclosure Statement
The information disclosure statement filed 3/26/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
DE 10345734 and the Office action dated March 24,2021 for German Patent Application 102018106867.0 have not been considered as applicant has not provided a statement of relevance in English regarding these documents.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-18, 20, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
As to Claim 1,

Applicant does disclose a frequency estimator (340) as seen in Figure 3, and the output of this frequency estimator is used by the selector (345) to select a threshold.  Applicant’s paragraph [0048] of the published application explains “The frequency estimation signal can then be provided to the selector 345. In an exemplary embodiment, the frequency estimator 340 includes processor circuitry that is configured to determine or calculate the frequency of the target wheel 104 based on the magnetic field signal.”  No further explanation is given as to how the frequency estimation signal is obtained.  Because applicant’s disclosure is silent as to how the frequency estimation signal is obtained, applicant’s negative limitation excluding the use of the amplitude of the magnetic signal introduces new matter because it cannot be reasonably ascertained as to how applicant is obtaining a frequency signal so as to allow applicant to exclude the use of the amplitude of the magnetic sensor output signal.  Applicant could, for example, reasonably be determining the frequency signal based on an amplitude of the magnetic sensor signal and could be using a similar process as Scheller et al. (Scheller) (US 2010/0231202) to obtain the frequency signal that is then provided to the selector.  Further, paragraph [0050] of the published application explains “In an exemplary embodiment, the selector 345 is configured to selectively output the common switching threshold(s) or the individual switching threshold(s) as the output of the selector 345 based on the frequency estimation signal from the frequency estimator 340. For example, the selector 345 can compare the determined estimation (e.g., the value of the frequency estimation signal) to a frequency 
As to Claim 12,
The phrase “the selector is configured to selectively output one of the common switching threshold or the individual rising-edge threshold and individual falling-edge threshold as the selector output signal based exclusively upon the determined frequency of the target wheel and without using an amplitude of the output signal” on the third to last paragraph introduces new matter. 
Applicant does disclose a frequency estimator (340) as seen in Figure 3, and the output of this frequency estimator is used by the selector (345) to select a threshold.  Applicant’s paragraph [0048] of the published application explains “The frequency estimation signal can then be provided to the selector 345. In an exemplary embodiment, the frequency estimator 340 includes processor circuitry that is configured to determine or calculate the frequency of the target wheel 104 based on the magnetic field signal.”  No further explanation is given as to how the frequency estimation signal is obtained.  Because applicant’s disclosure is silent as to how the frequency estimation signal is obtained, applicant’s negative limitation excluding the use of 
As to Claim 18,
The phrase “the selector is configured to selectively output one of the common switching threshold or the individual rising-edge threshold and individual falling-edge threshold as the 
Applicant does disclose a frequency estimator (340) as seen in Figure 3, and the output of this frequency estimator is used by the selector (345) to select a threshold.  Applicant’s paragraph [0048] of the published application explains “The frequency estimation signal can then be provided to the selector 345. In an exemplary embodiment, the frequency estimator 340 includes processor circuitry that is configured to determine or calculate the frequency of the target wheel 104 based on the magnetic field signal.”  No further explanation is given as to how the frequency estimation signal is obtained.  Because applicant’s disclosure is silent as to how the frequency estimation signal is obtained, applicant’s negative limitation excluding the use of the amplitude of the magnetic signal introduces new matter because it cannot be reasonably ascertained as to how applicant is obtaining a frequency signal so as to allow applicant to exclude the use of the amplitude of the magnetic sensor output signal.  Applicant could, for example, reasonably be determining the frequency signal based on an amplitude of the magnetic sensor signal and could be using a similar process as Scheller et al. (Scheller) (US 2010/0231202) to obtain the frequency signal that is then provided to the selector.  Further, paragraph [0050] of the published application explains “In an exemplary embodiment, the selector 345 is configured to selectively output the common switching threshold(s) or the individual switching threshold(s) as the output of the selector 345 based on the frequency estimation signal from the frequency estimator 340. For example, the selector 345 can compare the determined estimation (e.g., the value of the frequency estimation signal) to a frequency threshold value, and selectively output the common switching threshold(s) or the individual 
As to Claim 25,
The phrase “wherein the sensor circuitry further comprises a common threshold circuit configured to compute the common switching threshold as an average of each of the individual thresholds of each respective one of the plurality of targets of the target wheel” on lines 1-4 introduces new matter.  
As best understood, applicant is referring to how the common threshold circuit (330) uses the average maxima and/or average minimum to compute a common threshold.  As explained in paragraph [0058] of the published application, “the common threshold circuit 330 is configured to determine or calculate one or more common switching thresholds based on one or more average maximum values from the average maxima circuit 415 and/or one or more minimum values (or average minimum values) from the minima circuit 425.”  However, the common threshold circuit does not compute an average of individual thresholds as the average maxima /minima provided to the common threshold circuit are not themselves thresholds.  Further, the common threshold circuit is not disclosed to perform any averaging or similar calculation.  Stating that the common threshold is based on an average is not the same thing as actually 
As to Claim 26,
The phrase “the plurality of targets includes a first target and a second target, the selector is configured to output the same corresponding individual switching threshold as the selector output for the first target over consecutive rotations of the first target as the target wheel rotates, and the selector is configured to output the common switching threshold as the selector output for the second target over consecutive rotations of the second target as the target wheel rotates” on lines 2-8 introduces new matter.  At issue is that the original disclosure does not disclose that the selector is configured to output the common switching threshold as the selector output for the second target over consecutive rotations of the second target as the target wheel rotates.  While the common switching threshold may be used during low speed operation (paragraph [0018] of the published application), the above claim feature is not limited to such feature.  As such, the scope of the claim would reasonably include features not required in the claim because the claim feature would require that the target wheel is rotating only at a low speed in back to back rotations.  The above phrase therefore introduces new matter. 

These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s), and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 25,
The phrase “the individual thresholds of each respective one of the plurality of targets” on line 3 is indefinite.  Individual thresholds were not previously recited, and the difference and relationship between these individual thresholds and the individual switching threshold for a respective one of the plurality of targets as recited in claim 1 is unclear.  As best understood, the individual switching threshold is not the same as the above individual thresholds, but reciting “the individual thresholds” reasonably includes the above individual switching threshold.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 12, 14, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheller et al. (Scheller) (US 2010/0231202).
As to Claim 1,
Scheller discloses a sensor system for sensing a target wheel (14) having a plurality of targets (teeth and slots), the sensor system comprising: a sensor (12) configured to sense rotation of the target wheel and generate an output signal corresponding to the sensed rotation (Figure 1), (Paragraphs [0026], [0027]); and sensor circuitry (16), (20), (26), (30), (34), (40) configured  to receive the output signal from the sensor and detect at least one of the plurality of targets of the target wheel based on the output signal from the sensor (Figure 1), (Paragraphs [0005],[0006],[0011), the sensor circuitry including: a frequency estimator (34) configured to determine a frequency of the target wheel based on the received output signal (Paragraph [0027]), a selector (110) configured to: receive a common switching threshold associated with the plurality of targets of the target wheel as an input to the selector (output at 110a from 100a,100b and PEAKDAC); receive a corresponding individual switching threshold for a respective one of the plurality of targets of the target wheel as an input to the selector (output at 110b from 102a,102b and PEAKDAC); and selectively output one of  the common switching threshold or the corresponding individual switching threshold as a selector output signal based 
(Note: The common and individual threshold signals are disclosed by Scheller in Figure 2A because the threshold provided at 110a and 110b come from the detected peaks of the teeth and slots.  In any instance either PeakDac, 100a, 100b or PeakDac 102a, 102b can be considered 
As to Claim 3,
Scheller discloses the sensor circuitry is further configured to identify individual targets of the plurality of targets of the target wheel (Figures 1, 2), (Paragraph [0030] / note that by holding the value of the positive and negative peaks, the tracking signal identifies individual targets because each peak corresponds to each tooth or valley).
As to Claim 4,
Scheller discloses the sensor circuitry is configured to detect the at least one of the plurality of targets based on the output signal, at least one of the plurality of targets identified by the sensor circuitry, and the corresponding individual switching threshold (Paragraph [0011] / note the detector output signal (84) is based on the sensor output signal, the identified targets by way of the PeakDac signal for example, and the above noted individual switching threshold as seen in Figures 2 and 3).
As to Claim 7,
Scheller discloses the corresponding individual switching threshold comprises: a rising-edge threshold for a rising edge of the respective one of the plurality of targets of the target wheel; and a falling-edge threshold for a falling edge of the respective one of the plurality of targets of the target wheel (Figure 6 / note the individual threshold must include the above 
As to Claim 12,
Scheller discloses a sensor system for sensing a target wheel (14) having a plurality of targets (teeth and slots), the sensor system comprising: a sensor (12) configured to sense rotation of the target wheel and generate an output signal corresponding to the sensed rotation (Figure 1), (Paragraphs [0026], [0027]); and sensor circuitry (16), (20), (26), (30), (34), (40) configured  to receive the output signal from the sensor and detect at least one of the plurality of targets of the target wheel based on the output signal from the sensor (Figure 1), (Paragraphs [0005],[0006],[0011), the sensor circuitry including: a frequency estimator (34) configured to determine a frequency of the target wheel based on the received output signal (Paragraph [0027]),  an individual edge threshold circuit (the PEAKDAC signal and the circuit that generates this signal along with the circuit 100a,100b) configured to determine an individual rising-edge threshold for a rising edge of at least one target of the plurality of targets of the target wheel ; and determine an individual falling-edge for a corresponding falling edge of the at least one target based on the output signal (Figures 1, 2, 2A, 6 / note the individual target rising and falling edges are found with the PEAKDAC signal as seen in Figure 6, and when the PEAKDAC is at the rising edge the combination of PEAKDAC and 100a,100b is the rising edge threshold, and when PEAKDAC is falling indicating an edge of the target the signal is a falling edge threshold); a common threshold circuit (the PEAKDAC signal and the circuit that generates this signal along with the circuit 102a,102b) configured to determine a common switching threshold associated with the plurality of targets of the target wheel based on the output signal (Figure 2A / see note below), a selector (110) configured to: receive the common switching threshold 

As to Claim 14,
Scheller discloses the sensor circuitry is further configured to: identify individual targets of the plurality of targets of the target wheel (Figures 1, 2), (Paragraph [0030] / note that by holding the value of the positive and negative peaks, the tracking signal identifies individual targets because each peak corresponds to each tooth or valley).; and detect the at least one of the plurality of targets based on the output signal, at least one of the plurality of targets identified by the sensor circuitry, and at least one of the individual rising-edge threshold and the individual falling-edge threshold (Paragraph [0011] / note the detector output signal (84) is based on the sensor output signal, the identified targets by way of the PeakDac signal for example, and the above noted individual switching rising and falling thresholds from Figures 2, 2A, 3, and 6 in the PEAKDAC signal plus the individual threshold circuit in Figure 2A).
As to Claim 26,
Scheller discloses the plurality of targets includes a first target and a second target (Figure 1 / note the plural teeth), the selector is configured to output the same corresponding individual switching threshold as the selector output for the first target over consecutive rotations .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (Scheller) (US 2010/0231202) in view of Fernandez et al. (Fernandez) (US 2016/0208763).
As to Claim 5,
Scheller does not disclose the sensor circuitry comprises a tooth counter that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets.
Fernandez discloses the sensor circuitry comprises a tooth counter (354) that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets (Figure 3), (Paragraph [0010]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include the sensor circuitry comprises a tooth counter that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets as taught by Fernandez in order to advantageously be able to identify when the wheel has made a full rotation and thus be able to better identify the absolute position of the wheel and be able to provide an RPM for the wheel of a vehicle.
As to Claim 15,
Scheller does not disclose the sensor circuitry comprises: a tooth counter that is configured to count the individual targets of the plurality of targets to identify the individual 
Fernandez discloses the sensor circuitry comprises: a tooth counter (354) that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets; or a phase estimator that is configured to estimate a phase of the target wheel to identify the individual targets of the plurality of targets (Figure 3), (Paragraph [0010]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include the sensor circuitry comprises: a tooth counter that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets; or a phase estimator that is configured to estimate a phase of the target wheel to identify the individual targets of the plurality of targets as taught by Fernandez in order to advantageously be able to identify when the wheel has made a full rotation and thus be able to better identify the absolute position of the wheel and be able to provide an RPM for the wheel of a vehicle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (Scheller) (US 2010/0231202) in view of LEPAGE et al. (LEPAGE) (US 2015/0268063).
As to Claim 6,
Scheller does not disclose the sensor circuitry comprises a phase estimator that is configured to estimate a phase of the target wheel to identify the individual targets of the plurality of targets.
LEPAGE discloses the sensor circuitry includes a tooth counter that is configured to counted the individual targets of the plurality of targets to identify the individual targets of the 
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Scheller to include the sensor circuitry includes a phase estimator that is configured to estimate a phase of the target wheel to identify the individual targets of the plurality of targets as taught by LEPAGE in order to advantageously utilize a system that allows for the avoiding of desynchronization (Paragraph [0029]) and to therefore always ensure the system is properly detecting the rotating wheel and minimizing potential detection errors.
Claims 8, 9, 10, 16, 17, 18, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (Scheller) (US 2010/0231202) in view of Mialtu et al. (Mialtu) (US 2013/0293221).
As to Claims 8, 9, 10, and 25,
Scheller discloses an individual maxima circuit (peak detector) configured to determine a corresponding individual maximum for a respective one of the plurality of targets of the target wheel based on the output signal from the sensor, wherein the corresponding individual switching threshold is determined based on the corresponding individual maximum for a respective one of the plurality of targets of the target wheel (Figures 1 and 2), (Paragraph [0030] / note the peaks correspond to each maximum (peak) for each target), the individual maxima circuit is configured to: determine a rising-edge maximum for a rising edge of the respective one of the plurality of targets of the target wheel; and determine a falling-edge maximum for a falling edge of the respective one of the plurality of targets of the target wheel 
Scheller does not disclose an average maxima circuit configured to determine an average maximum of the plurality of targets of the target wheel based on the output signal from the sensor, wherein the common switching threshold is determined based on the average maximum of the plurality of targets of the target wheel;  the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined based on the average maximum and the common minimum, wherein the sensor circuitry further comprises a common threshold circuit configured to compute the common switching threshold as an average of each of the individual thresholds of each respective one of the plurality of targets of the target wheel.
Mialtu discloses an average maxima circuit (circuit that determines the average maximum) configured to determine an average maximum of the plurality of targets of the target wheel based on the output signal from the sensor, wherein the common switching threshold is determined based on the average maximum of the plurality of targets of the target wheel (Paragraph [0034]-[0037] / note both methodologies can be utilized);  the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined  based on the average maximum and the common minimum (Paragraph [0034]-[0037] / note both methodologies can be utilized), wherein the sensor circuitry further comprises a common threshold circuit (circuit that determines the average maximum) configured to compute the common switching threshold as an average of each of the individual thresholds of each 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include an average maxima circuit configured to determine an average maximum of the plurality of targets of the target wheel based on the output signal from the sensor, wherein the common switching threshold is determined based on the average maximum of the plurality of targets of the target wheel;  the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined based on the average maximum and the common minimum, the sensor circuitry further comprises a common threshold circuit configured to compute the common switching threshold as an average of each of the individual thresholds of each respective one of the plurality of targets of the target wheel as taught by Mialtu in order to advantageously be able to determine the optimal thresholds for each tooth during at least one rotation of the target wheel (Paragraph [0033]), to utilize a optimum threshold determination that can have a lower memory requirement (Paragraph [0036]), and to provide the capability of dynamically deciding the best methodology is most appropriate given the application and conditions (Paragraph [0037]), and to advantageously be able to determine optimal switching not just for each tooth but also for each edge (Paragraph [0038]) and thus ensure each tooth is properly detected by knowing when the tooth begins and ends, and in order to provide improved phase accuracy while also better calibrating and compensating for run-out manufacturing and positioning tolerances between the sensor and the target wheel (Paragraph [0026]).
As to Claims 16 and 17,

Mialtu discloses the individual edge threshold circuit is configured to determine the individual rising-edge threshold of the rising edge of the at least one target based on the individual fall-edge threshold for the falling edge of the at least one target and an individual falling-edge for a falling edge of a previous target of the plurality of targets of the target wheel (Paragraphs [0034]-[0038]) and (Abstract), the individual edge threshold circuit is configured to interpolate between the individual falling-edge threshold for the falling edge of the at least one target and individual falling-edge threshold for the falling edge of the previous target of the plurality of targets (Paragraphs [0033]-[0038],[0045] / note the averages can be interpreted as interpolation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include the individual edge threshold circuit is configured to determine the individual rising-edge threshold of the rising edge of the at least one target based on the individual falling-edge threshold for the falling edge of the at least one target and an individual falling-edge threshold for a falling edge of a previous target of the plurality of targets of the target wheel, the individual edge threshold circuit is configured to interpolate between the individual falling-edge threshold for the falling edge of the at least one target and individual 
As to Claim 18,
Scheller discloses a sensor system for sensing a target wheel (14) having a plurality of targets (teeth and slots), the sensor system comprising: a sensor (12) configured to sense rotation of the target wheel and generate an output signal corresponding to the sensed rotation (Figure 1), (Paragraphs [0026], [0027]); and sensor circuitry (16), (20), (26), (30), (34), (40) configured  to receive the output signal from the sensor and detect at least one of the plurality of targets of the target wheel based on the output signal from the sensor (Figure 1), (Paragraphs [0005],[0006],[0011), the sensor circuitry including: a frequency estimator (34) configured to determine a frequency of the target wheel based on the output signal (Paragraph [0027]), an individual edge maxima circuit (peak detector) configured to determine a rising-edge maximum for a rising edge of the at least one target of the plurality of targets of the target wheel; and determine a falling-edge maximum for a falling edge of the at least one target (Figures 1, 2, 2A, 6 / note the PEAKDAC signal includes the determination of the peak or maximum rising and falling edge as seen in Figure 6),  an individual edge threshold circuit (the PEAKDAC signal and the circuit that generates this signal along with the circuit 102a,102b) configured to determine an individual rising-edge threshold for a rising edge of the at least one target and an individual 
Scheller does not disclose an average maxima circuit configured to determine an average maximum of the plurality of targets of the target wheel, a common threshold circuit configured to determine a common switching threshold associated with the plurality of targets of the target wheel based on the average maximum.
Mialtu discloses an average maxima circuit (circuit that determines the average maximum) configured to determine an average maximum of the plurality of targets of the target wheel, a common threshold circuit configured to determine a common switching threshold associated with the plurality of targets of the target wheel based on the average maximum (Paragraph [0034]-[0037] / note both methodologies can be utilized).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include an average maxima circuit configured to determine an average maximum of the plurality of targets of the target wheel, a common threshold circuit configured to determine a common switching threshold associated with the plurality of targets of the target wheel based on the average maximum as taught by Mialtu in order to advantageously 
(Note: The common and individual threshold signals are disclosed by Scheller in Figure 2A because the threshold provided at 110a and 110b come from the detected peaks of the teeth and slots.  In any instance either PeakDac, 100a, 100b or PeakDac 102a, 102b can be considered an individual threshold for the moment in which the threshold is in response to any one of the peaks from PeakDac.  Furthermore, during continued use, the threshold from the other of PeakDac, 100a, 100b or PeakDac, 102a, 102b can be considered a common threshold because it is associated a plurality of the targets (teeth and slots) of the wheel as the threshold is based on the peaks from these targets.).
As to Claims 23 and 24,
Scheller discloses the individual edge threshold circuit is configured to determine the individual rising-edge threshold for the rising edge of the at least one target and the individual falling-edge threshold for the falling edge of the at least one target based on: (a) the rising-edge maximum and the falling-edge maximum (Paragraph [0035] / note the individual edge threshold circuit determines the rising and falling edge thresholds based on the PEAKDAC signal).

Mialtu discloses  the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined  based on the average maximum and the common minimum (Paragraph [0034]-[0037] / note both methodologies can be utilized), the individual edge threshold circuit is configured to determine the individual rising-edge threshold for the rising edge of the at least one target and the individual falling-edge threshold for the falling edge of the at least one target based on: (a) the rising-edge maximum and the falling-edge maximum (Paragraph [0035] / note the individual edge threshold circuit determines the rising and falling edge thresholds based on the PEAKDAC signal) respectively, and (b) the individual minimum (Paragraphs [0035],[0038] / note the thresholds are determined from the maximums and minimums). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined based on the average maximum and the common minimum, the individual edge threshold circuit is configured to determine the .
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (Scheller) (US 2010/0231202) in view of Mialtu et al. (Mialtu) (US 2013/0293221) as applied to claims 10 and 18 and in further view of Foletto et al. (Foletto) (US 2011/0298447).
As to Claim 11,
Scheller in view of Mialtu does not disclose the individual maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel: the rising-edge maximum are determined based a first comparison between maximum samples of the plurality of maximum samples; and the falling-edge maximum are determined based a second comparison between the maximum samples of the plurality of maximum samples.

It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Scheller in view of Mialtu to include the individual maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel: the rising-edge maximum are determined based a first comparison between maximum samples of the plurality of maximum samples; and the falling-edge maximum are determined based a second comparison between the maximum samples of the plurality of maximum samples as taught by Foletto in order to advantageously ensure that the peak had been properly determined in cases where the signal can change near the peak, and advantageously provide a sensor that utilizes a technique allowing for improved edge placement of the output signal (Paragraph [0022]).
As to Claim 20,
Scheller in view of Mialtu does not disclose the individual edge maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel, wherein: the rising-edge maximum is determined based on a first comparison between maximum samples of the plurality of maximum samples, and the falling-
Foletto discloses the individual edge maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel (100) (Figure 7 / note state signal 392), wherein: the rising-edge maximum is determined based on a first comparison between maximum samples of the plurality of maximum samples, and the falling-edge maximum is determined based on a second comparison between the maximum samples of the plurality of maximum samples. (Figures 1, 7, 7a / note the comparator is comparing parts of the state signal to find the peak and that the edges (transitions) are found from the peak), (Paragraphs [0084], [0160], [0166]).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Scheller in view of Mialtu to include the individual edge maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel, wherein: the rising-edge maximum is determined based on a first comparison between maximum samples of the plurality of maximum samples, and the falling-edge maximum is determined based on a second comparison between the maximum samples of the plurality of maximum samples as taught by Foletto in order to advantageously ensure that the peak had been properly determined in cases where the signal can change near the peak, and advantageously provide a sensor that utilizes a technique allowing for improved edge placement of the output signal (Paragraph [0022]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858